Citation Nr: 1228509	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as degenerative arthritis of the right knee. 

2.  Entitlement to service connection for a left knee disorder, claimed as osteoarthritis of the left knee. 

3.  Entitlement to service connection for a low back disorder, to include as due to a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that continued the denial of the Veteran's previously denied claim of entitlement to service connection for degenerative arthritis of the right knee and denied the Veteran's claims of entitlement to service connection for osteoarthritis of the left knee and service connection for low back pain. 

By a March 2007 Board decision, the Veteran's previously denied claim of entitlement to service connection for degenerative arthritis of the right knee was reopened on the basis that new and material evidence had been submitted.  Also, by the March 2007 Board decision, the issues of entitlement to service connection for degenerative arthritis of the right knee, osteoarthritis of the left knee, and a low back disability, to include as due to osteoarthritis of the left knee, were remanded for additional development. 

The Board, in an April 2009 decision, denied the Veteran's claims of entitlement to service connection for degenerative arthritis of the right knee, osteoarthritis of the left knee, and a low back disorder, to include as due to osteoarthritis of the left knee.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a July 2010 Joint Motion for Remand (JMR) as to each of the claims, vacated the Board's April 2009 decision, and remanded the claims to the Board for readjudication in accordance with the JMR.

In November 2011, the Board again remanded the Veteran's appeal to the RO for further development.  The record indicates that the RO complied with the Board's requests, specifically by scheduling the Veteran for a hearing before a Veterans Law Judge seated at the RO in Newark, New Jersey; obtaining and associating with the claims file VA treatment records maintained by the VA Medical Center (VAMC) in East Orange, New Jersey, dated from August 2006; and providing the Veteran with a VA medical examination to determine the nature and etiology of the Veteran's claimed left knee, right knee, and low back disorders.  Therefore, the Board finds that the RO complied with the November 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In June 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Newark, New Jersey (i.e. Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  The Veteran seeks service connection for right and left knee disorders, as well as a low back disability, to include as due to the left knee disability.

The evidence suggests that the Veteran has outstanding records with the U.S. Social Security Administration (SSA) that provides disability benefits.  In an October 2003 VA treatment record, the Veteran reported that he was appealing SSA's denial of a claim.  The VA examiner did not describe the nature of the claim which SSA denied.  Subsequently, in a February 2012 VA medical examination report, the Veteran reported that he was receiving disability payments due to his left knee, right knee, and low back disorders.  

The record does not show that the RO contacted SSA in order to discern the nature of the Veteran's claim for SSA benefits and, if necessary, to incorporate SSA's records into the claims file.  VA has a duty to obtain SSA records when it has notice of an application for Social Security Disability or SSI benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any treatment records in its possession.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  

Moreover, at the June 2012 Travel Board hearing, the Veteran stated that he used to get treatment for his left knee and right knee disorders at the New York City VAMC in Manhattan, but did not report the dates for this treatment.  The claims file contains many records indicating treatment for the Veteran's bilateral knee disorder at the VAMCs in Newark and East Orange, New Jersey.  The claims file does not appear to contain any treatment records from the Manhattan VAMC.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records indicating treatment for the Veteran's left and right knee disorders are pertinent to the Veteran's claims for service connection, the AMC/RO should procure all outstanding VA treatment records regarding treatment for left and right knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his left knee, right knee, and low back disorders.  The AMC/RO should request release forms to allow the AMC/RO to acquire all treatment records dated since July 2011, the date of the last treatment record included in the claims file.  

At a minimum, the RO should request all treatment records from the Manhattan VAMC and all of the Veteran's VA treatment records created since July 2011.

2.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the any records pertaining to the Veteran regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).  

3.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for a left knee disorder, a right knee disorder, and a low back disorder, to include as due to a left knee disorder.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


